       Case 3:14-cv-00956-JBA Document 508 Filed 06/17/19 Page 1 of 9



OUTTEN & GOLDEN LLP                                  FEINBERG, JACKSON,
Jahan C. Sagafi*                                     WORTHMAN & WASOW LLP
One Embarcadero Center, 38th Floor                   Todd Jackson*
San Francisco, CA 94111                              Genevieve Casey*
Telephone: (415) 638-8800                            Darin Ranahan*
                                                     2030 Addison St., Suite 500
Michael J. Scimone*                                  Berkeley, CA 94704
Michael N. Litrownik (ct28845)                       Telephone: (510) 269-7998
Jared Goldman*
3 Park Avenue, 29th Floor                            LIEFF CABRASER HEIMANN &
New York, New York 10016                             BERNSTEIN LLP
Telephone: (212) 245-1000                            Daniel M. Hutchinson*
                                                     Lin Y. Chan*
SUSMAN, DUFFY & SEGALOFF, P.C.                       275 Battery Street, 29th Floor
Karen B. Kravetz (ct19665)                           San Francisco, CA 94111
P.O. Box 1684                                        Telephone: (415) 956-1000
New Haven, CT 06507
Telephone: (203) 624-9830

Attorneys for Plaintiffs, the Collective, and the
Certified Classes

*admitted pro hac vice

                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT


JOSEPH STRAUCH, TIMOTHY COLBY,
CHARLES TURNER, and VERNON CARRE,                           No. 14 Civ. 956 (JBA)
individually and on behalf of all others similarly
situated,

                         Plaintiffs,

        v.

COMPUTER SCIENCES CORPORATION,

                         Defendant.



             PLAINTIFFS’ RESPONSE TO SPECIAL MASTER’S REPORT AND
                            RECOMMENDATIONS
           Case 3:14-cv-00956-JBA Document 508 Filed 06/17/19 Page 2 of 9



                                        INTRODUCTION

         Plaintiffs hereby submit their response to the Report and Recommendation of Special

Master D. Charles Stohler, ECF No. 502, reserving their rights to respond to any further

objections that Defendant Computer Sciences Corporation (“CSC”) may make.

         Plaintiffs request that the Court adopt the Special Master’s recommendations, including

payment of damages as jointly calculated by the Parties,1 distribution of notice to System

Administrators who did not receive notice of their right to opt into the Fair Labor Standards Act

collective in July 2015, and payment of fees CSC owes to Plaintiffs’ expert for work performed

during the Special Master process pursuant to the Court’s January 18, 2019 order, ECF No. 487.

         The data extraction, auditing tasks, and iterative damages calculations performed under

the Special Master’s supervision were painstaking, labor-intensive, and at times challenging, but

the process met the Court’s ordered goal of requiring the Parties to “find a way back to

reasonably trustworthy databases, such that a correct description of hours—thus, damages—for

the class can be prepared.”2 While CSC refused to produce complete classwide data during the

Special Master process until the Special Master ordered them to do so, the process ultimately

worked as intended. Clear evidence that the Special Master process worked is reflected in the

fact that the Parties have now set out who is in the class and collective and agreed upon the

precise amount of damages CSC owes. Along the way, the Special Master’s decisions resolving

disputes regarding specific data sources and auditing approaches were not always in Plaintiffs’




1
  The Parties’ joint Summary of Damages is attached as Exhibit 1 to the Special Master Report.
The Parties also agreed upon the amount of each class and collective member’s damages award,
and can submit to the Court the spreadsheet listing these individual awards for attachment to or
incorporation into the Court’s amended judgment.
2
    Jan. 18, 2019 Hearing Tr., ECF No. 493, at 40:21-24.


                                                     1
         Case 3:14-cv-00956-JBA Document 508 Filed 06/17/19 Page 3 of 9



favor, but were reasoned and fair, and ultimately allowed the process to conclude successfully. 3

Plaintiffs therefore have no formal objections to the Special Master’s recommendations.

Plaintiffs provide this submission in order to make sure the record of the Special Master process

is complete.

                     RESULTS OF THE SPECIAL MASTER PROCESS

       The Special Master’s Report includes a detailed account of the data extraction and

auditing processes the Parties followed and the key decisions the Special Master made along the

way. Plaintiffs will therefore not burden the Court with an exhaustive description of the months-

long process, but wish to highlight several important outcomes.

       Most crucially, the data extraction performed during the Special Master process permitted

the Parties to (a) correctly and comprehensively identify all System Administrators who met the

class definition; and (b) extract all timekeeping data, from all relevant systems and under all

applicable employee ID numbers, for the opt-ins and class members so that damages can now be

correctly calculated according to the Parties’ stipulation that damages “will be determined based

on the hours of work that Plaintiffs recorded in CSC’s timekeeping system (largely e-TES and a

successor called MyTime).” ECF No. 357. As a result of this process, a number of individuals

who were not previously identified as class members by CSC have now been identified as such,

while a handful of people who had previously been identified as class members are now

correctly identified as not being class members.

       Completing (a) and (b) above required months of work, in part because CSC continually

opposed Plaintiffs’ and the forensic experts’ proposals to extract comprehensive datasets and


3
 Plaintiffs made several concessions to move the Special Master process forward expeditiously.
Should any aspect of the Special Master Report and Recommendations be overturned by this
Court or on appeal, Plaintiffs do not intend to waive their ability to revisit any concessions made.


                                                     2
           Case 3:14-cv-00956-JBA Document 508 Filed 06/17/19 Page 4 of 9



then filter out irrelevant data, insisting instead on a piecemeal approach that required multiple

supplemental extractions to fill “gaps” in the data identified by Plaintiffs and auditing each

additional production for accuracy. Simply put, CSC did not provide complete access to its data

at the outset of the Special Master process, instead claiming the scope of the process was

improper while claiming that much of the data Plaintiffs requested was not relevant. CSC,

however, ultimately concurred that much of the data it initially claimed was irrelevant was, in

fact, necessary to determining class membership and compensable hours, in some cases going so

far to as rely upon, and insist on the relevance of, data that it had previously claimed was

irrelevant. CSC’s choice to resist providing Plaintiffs and their experts with full access to

underlying data during the Special Master process unduly complicated and delayed the process.

Further, CSC’s failure to allocate sufficient resources to the data extraction and audit process and

failure to document the steps that it took to produce the prior layer data and hours extractions

added significant delay.4 Nevertheless, the result is a damages calculation that is accurate and




4
    As the Special Master found,
         1. None of the original data extractions were properly documented (we do not know
            today what was done then).
         2. None of the original data extractions were properly audited.
         3. None of the people who performed the original data extractions are working on the
            new extractions.
         4. The current “class-list” was derived from the damages spreadsheet, which in turn was
            derived from the CSC-produced 2017 hourly data.
         5. It is not clear what list or method was used to extract the 2017 hourly data.
         6. It is not clear if or how the original substitute employee numbering system was relied
            upon or impacted the original data extractions but we know that this system
            ultimately created data integrity issues and has since been abandoned.
ECF No. 503 at 8-9, quoting March 1, 2019 report of Dan Regard (Exhibit 4 to the Special
Master Report).


                                                      3
         Case 3:14-cv-00956-JBA Document 508 Filed 06/17/19 Page 5 of 9



transparent to both Parties and the Court, in contrast to the data CSC had produced prior to the

Special Master process.

       Early in the Special Master process, it became clear that the problems with CSC’s prior

data productions were not limited to the “aberrations” (unexplained, but, counsel for CSC

speculated, possibly the result of a “data transfer” error) that CSC raised to Plaintiffs and the

Court for the first time in January 2019. See ECF No. 484; Jan. 18, 2019 Tr., ECF No. 493, at

7:2-8:11. Rather, when the forensic expert was able to compare data in CSC’s systems against

CSC’s productions during the course of the litigation, it became clear that the data CSC had

produced to Plaintiffs was rife with omissions, errors, and unresolved ambiguities.

       As a result, the Special Master appropriately determined that the old class-wide data must

be set aside in its entirety and replaced with newly extracted, fully audited data. This decision

was based, in part, on the Special Master’s direct observation of the forensic audit results and

inconsistencies between the prior data produced and the content of CSC’s human resources

databases. The updated, joint damages calculations are therefore based on new “layer data” (also

referred to as Human Resources Information System or “HRIS” data) and timekeeping data

extracted during the Special Master process and audited by the forensic experts. That is, the

Special Master process resulted in complete, carefully validated data that ultimately allowed the

Parties to reach consensus on class membership and damages, including:

   •   The identities of all CSC employees who held the two job classifications included in the

       class definitions during the relevant period, including identification of multiple alternate

       employee ID numbers for some individuals (a previously unknown issue);




                                                      4
         Case 3:14-cv-00956-JBA Document 508 Filed 06/17/19 Page 6 of 9



    •   Complete “job history” information allowing the Parties to accurately determine when

        each person moved in and out of covered positions during the relevant period, without the

        need to draw “inferences” concerning gaps in the data;

    •   Data fields relevant to determining the location of work, according to a methodology the

        Parties conferred over and finally agreed upon;

    •   Compensation data to be used both for exclusions of highly compensated employees

        pursuant to the class/collective definitions and for determining rate of pay for damages

        purposes; and

    •   Complete timekeeping data for every collective and class member from both CSC

        timekeeping systems.

        The primary achievement of the Special Master process is that the above categories of

information were produced in comprehensive, clean, audited data sets, allowing the Parties to

arrive at reliable joint damages calculations so that this case can be resolved.5

        In addition, as the Special Master informed the Court, extraction of the complete list of

System Administrators with the two job classifications included in the class and collective

definitions revealed that CSC omitted approximately 40 potential FLSA collective members

from the lists of names and contact information it provided to Plaintiffs in 2015 for FLSA opt-in

notice purposes. See Special Master Report, ECF No. 503, at 13-15. The result, of course, is that


5
  Plaintiffs would like to correct the record regarding a small item: what appears to be an error in
the Special Master’s characterization of a dispute between the Parties on interest for
Connecticut-based FLSA opt-ins. See ECF No. 503 at 16. The Special Master writes that
“Plaintiffs submitted that the pre-July 1, 2012 period should be at the higher Connecticut
statutory interest rate and then switch to the lower federal rate upon the commencement of their
FLSA claims effective July 1, 2012.” Id. Plaintiffs’ argument was the reverse—that the federal
rate should apply pre-July 1, 2012 and the Connecticut rate should apply thereafter. As the
Special Master also notes, however, Plaintiffs ultimately agreed to follow CSC’s methodology
on this issue, as the joint damages calculations reflect.


                                                      5
         Case 3:14-cv-00956-JBA Document 508 Filed 06/17/19 Page 7 of 9



these individuals were never notified of this litigation or given an opportunity to seek relief as

part of this case. As the Parties have already argued this issue at length to the Special Master and

received his decision on the matter, Plaintiffs will not reiterate their arguments here. Plaintiffs

ask that Court adopt the Special Master’s recommendation with respect to this group and

authorize distribution of the New Notice (Exhibit 5 to the Special Master Report) immediately.

       As the Special Master Report notes, while the process was lengthy, it appears to have

resulted in production of complete recorded hours for the correct persons who fall within the

classes and collective. As such, the process was a success.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs request that the Court adopt the Special Master’s

recommendations, and specifically:

           1. Award Plaintiffs and the class and collective the jointly agreed upon damages

               summarized in Exhibit 1 to the Special Master’s Report, including interest at the

               Parties’ agreed upon rate through the date CSC makes payment according to the

               Court’s amended judgment;

           2. Order immediate issuance of the New Notice attached as Exhibit 5 to the Special

               Master report to the System Administrators who should have received the notice

               in 2015; and

           3. Order immediate payment of the fees submitted by the forensic expert, iDS,

               unless the Court chooses to delegate to the Special Master authority to make a

               final determination on this issue.



Dated: June 17, 2019                           Respectfully submitted,




                                                      6
Case 3:14-cv-00956-JBA Document 508 Filed 06/17/19 Page 8 of 9



                            By: /s/ Todd Jackson
                                   Todd Jackson

                            FEINBERG, JACKSON, WORTHMAN &
                            WASOW LLP
                            Todd Jackson (pro hac vice)
                            Darin Ranahan (pro hac vice)
                            Genevieve Casey (pro hac vice)
                            2030 Addison St., Suite 500
                            Berkeley, CA 94704
                            Telephone: (510) 269-7998
                            todd@feinbergjackson.com
                            darin@feinbergjackson.com
                            genevieve@feinbergjackson.com

                            OUTTEN & GOLDEN LLP
                            Jahan C. Sagafi (pro hac vice)
                            One Embarcadero Center, 38th Floor
                            San Francisco, CA 94111
                            Telephone: (415) 638-8800
                            Facsimile: (415) 638-8810
                            jsagafi@outtengolden.com

                            Michael J. Scimone (pro hac vice)
                            Michael N. Litrownik (ct 28845)
                            Jared Goldman (pro hac vice)
                            3 Park Avenue, 29th Floor
                            New York, NY 10016
                            Telephone: (212) 245-1000
                            Facsimile: (646) 509-2060
                            mscimone@outtengolden.com
                            mlitrownik@outtengolden.com
                            jgoldman@outtengolden.com


                            SUSMAN, DUFFY & SEGALOFF, P.C.
                            Karen Baldwin Kravetz (ct 19665)
                            59 Elm Street, 5th Floor
                            New Haven, CT 06510
                            Telephone: (203) 624-9830
                            Facsimile: (203) 562-8430
                            kkravetz@susmanduffy.com

                            LIEFF CABRASER HEIMANN &




                                  7
Case 3:14-cv-00956-JBA Document 508 Filed 06/17/19 Page 9 of 9



                            BERNSTEIN LLP
                            Daniel M. Hutchinson (pro hac vice)
                            Lin Y. Chan (pro hac vice)
                            275 Battery Street, 29th Floor
                            San Francisco, CA 94111
                            Telephone: (415) 956-1000
                            Facsimile: (415) 956-1008
                            dhutchinson@lchb.com
                            lchan@lchb.com

                            Attorneys for Plaintiffs, the Collective, and the
                            Certified Classes




                                   8
